Citation Nr: 0825939	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  01-02 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to service connection for a left wrist 
disability.

4.  Entitlement to service connection for a right collarbone 
disability.

5.  Entitlement to service connection for a left eye 
disability.

6.  Entitlement to service connection for headaches.

7.  Entitlement to an initial rating higher than 10 percent 
for a low back disability.

8.  Entitlement to an initial rating higher than 10 percent 
for a left elbow disability.

9.  Entitlement to an initial rating higher than 10 percent 
for a right elbow disability.

10.  Entitlement to higher initial ratings for a right knee 
disability, rated as 10 percent disabling for the period from 
August 1, 1999, to February 8, 2006, and rated as 0 percent 
disabling since February 9, 2008.

11.  Entitlement to higher initial ratings for a left knee 
disability, rated as 10 percent disabling for the period from 
August 1, 1999, to February 8, 2006, and rated as 0 percent 
disabling since February 9, 2008.

12.  Entitlement to an initial rating higher than 10 percent 
for a gastrointestinal disorder.

13.  Entitlement to an initial compensable rating for a skin 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from November 2000 and March 2001 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO).  
In March 2003, the veteran testified before the Board at a 
hearing that was held at the RO.  The Board remanded the 
claims for additional development in November 2002, June 
2004, and October 2005.  By a February 2008 rating decision, 
the RO increased the disability ratings for the veteran's 
right and left knees from 0 to 10 percent disabling each, for 
the period from August 1, 1999, to February 8, 2006.  
Effective February 9, 2006, noncompensable ratings were 
assigned.  

The issues of entitlement to service connection for left 
ankle, right and left wrist, right collarbone, left eye, and 
headache disabilities are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Since August 1, 1999, the veteran's service-connected low 
back disability (wedge compression of the L1 vertebra with 
mild scoliosis) has been manifested by no more than mild 
lumbosacral strain, and no more than slight limitation of 
motion of the thoracolumbar spine with characteristic pain on 
motion (forward flexion limited to no more than 80 degrees, 
extension to 20 degrees, right and left lateral bending to 25 
degrees).  It has not been productive of any incapacitating 
episodes.  Ankylosis and neurological manifestations 
including radiculopathy associated with the service-connected 
low back disability have not been shown.

2.  Since August 1, 1999, the veteran's right elbow 
disability (tendonitis) has been manifested by subjective 
complaints of pain, and objective manifestations including 
flexion limited to no more than 130 degrees, and full 
extension to 0 degrees, with no additional limitation of 
motion due to repetitive motion.  There is no clinical 
evidence of redness, heat, swelling, or deformity.

3.  Since August 1, 1999, the veteran's left elbow disability 
(residuals of a fracture of the left distal radius) has been 
manifested by flexion limited to no more than 130 degrees, 
and full extension to 0 degrees, with no additional 
limitation of motion due to repetitive motion.  There is no 
clinical evidence of redness, heat, swelling, or deformity.

4.  Since August 1, 1999, the veteran's right knee disability 
has been manifested by subjective complaints of pain and 
intermittent swelling, and objective findings of extension to 
0 degrees, flexion limited at most to 135 degrees, and 
tenderness to palpation.  There is no clinical evidence of 
dislocation, instability, locking, or effusion.

5.  Since August 1, 1999, the veteran's left knee disability 
has been manifested by subjective complaints of pain and 
intermittent swelling, and objective findings of extension to 
0 degrees, flexion limited at most to 135 degrees, and 
tenderness to palpation.  There is no clinical evidence of 
dislocation, instability, locking, or effusion.

6.  Since August 1, 1999, the veteran's gastrointestinal 
disability (peptic ulcer disease with a hiatal hernia) has 
been no more than mild and has approximated a disability that 
is productive of symptoms recurring no more than once or 
twice yearly.  It has not been productive of severe symptoms 
averaging 10 days in duration even once per year.  Similarly, 
there is no evidence of current ulceration, material weight 
loss, dysphagia, substernal or arm or shoulder pain, or 
hematemesis or melena with moderate anemia.  None of the 
medical evidence indicates that his disability has been 
productive of symptoms approaching considerable impairment of 
health.

7.  Since August 1, 1999, the veteran's skin disorder (tinea 
versicolor) has been manifested by subjective complaints of 
itching, dryness, and flaking.  The disability has not been 
manifested by exfoliation, exudation, or itching involving an 
exposed surface or extensive area; nor has it involved at 
least 5 percent of the entire body, or 5 percent of exposed 
areas; or required treatment such as therapeutic doses of 
corticosteroids or other immunosuppressive drugs.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's lumbar spine disability have not been met since 
August 1, 1999, when service connection became effective.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A  (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5292, 5293, 5295 (2002 and 2003), 5243 (2007).  

2.  The criteria for a rating in excess of 10 percent for a 
right elbow disability have not been met since August 1, 
1999, when service connection became effective.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A  (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, DCs 5206, 5207, 5208, 5212, 5213 (2007).

3.  The criteria for a rating in excess of 10 percent for a 
left elbow disability have not been met since August 1, 1999, 
when service connection became effective.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A  (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, DCs 5206, 5207, 5208, 5212, 5213 (2007).

4.  The criteria for a rating of 10 percent, but no more, for 
a right knee disability (chondromalacia) have been met since 
August 1, 1999, when service connection became effective.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A  (West 2002 & Supp. 2007); 
38 C.F.R. § 4.17a, DCs 5003, 5014, 5256, 5257, 5258, 5259, 
5260, 5261, 5262 (2007).

5.  The criteria for a rating of 10 percent, but no more, for 
a left knee disability (chondromalacia) have been met since 
August 1, 1999, when service connection became effective.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A  (West 2002 & Supp. 2007); 
38 C.F.R. § 4.17a, DCs 5003, 5014, 5256, 5257, 5258, 5259, 
5260, 5261, 5262 (2007).

6.  The criteria for a rating in excess of 10 percent for a 
gastrointestinal disability have not been met since August 1, 
1999, when service connection became effective.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.114, DC 7305 (1999 and 2007).

7.  The criteria for a compensable initial rating for a skin 
disorder have not been met since August 1, 1999, when service 
connection became effective.  38 U.S.C.A. § 1155, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.118, DCs 7806, 7813 (as in effect both prior to and as of 
Aug. 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2007).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2007).  

A.  Low Back

The regulations for rating disabilities of the spine were 
twice revised during the pendency of this appeal, effective 
September 23, 2002; and effective September 26, 2003.  67 
Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 
2003).  Where the law or regulations governing a claim are 
changed while the claim is pending, the version most 
favorable to the claimant applies (from the effective date of 
the change), absent congressional intent to the contrary.  
However, the amended regulation cannot be applied prior to 
the effective date of the amendment.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 
Fed. Reg. 25179 (2004).  Thus, the amended rating criteria 
can be applied only for periods from and after the effective 
date of the regulatory change.  The Board can apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
(IDS) warranted a 10 percent rating when it was mild.  It 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).  Since that rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  Effective September 26, 2003, the 
regulations for rating disabilities of the spine were 
revised, and the diagnostic codes were reclassified.  These 
reclassified diagnostic codes include 5237 (lumbosacral 
strain) and 5243 (intervertebral disc syndrome).  68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2007).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2007).  

The veteran's lumbar spine disability (wedge compression of 
the L1 vertebra with mild scoliosis) in this case was rated 
10 percent disabling under the old diagnostic criteria of DC 
5295, which contemplated lumbosacral strain.  Under the 
revised diagnostic criteria as currently in effect, the 
veteran's lumbosacral strain is rated under DC 5237, which is 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine. See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2007), 38 
C.F.R. § 4.71a, DC 5237.  Other applicable diagnostic codes 
include DC 5292, which contemplates limitation of motion of 
the lumbar spine, and DC 5243, which pertains to 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, DCs 5243, 
5292 (2002).  These diagnostic codes are also rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

It has not been contended or shown in this case that the 
veteran has complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.  Additionally, because  
current radiographic evidence of vertebral fracture has not 
been identified, the diagnostic criteria pertaining to 
residuals of a fracture of the vertebra are not applicable 
because demonstrable deformity of a vertebral body is not 
shown (DC 5285).

Evidence for consideration in this case includes reports of 
VA examinations of the spine conducted in December 1999 and 
February 2006.  At the March 2003 hearing before the Board, 
the veteran testified that he had not received any post-
service treatment for his low back disability.  Similarly, on 
VA examination in February 2006, the veteran stated that he 
had not had any post-service treatment for his low back.

The Board now turns to the applicable criteria.

Under the old schedular criteria of DC 5292, a higher rating 
of 20 percent was not warranted unless there was moderate 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  On 
VA examination in December 1999, the veteran had 20 degrees 
extension, 85 degrees flexion, and 25 degrees lateral flexion 
bilaterally.  He was unable to laterally rotate due to pain.  
On examination in February 2006, the veteran had 25 degrees 
extension, 90 degrees flexion, 30 degrees lateral bending 
bilaterally, and lateral rotation of 50 degrees bilaterally.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  Based upon the 
ranges of motion recorded at each of the above examinations, 
the Board concludes that the veteran's limitation of motion 
most accurately falls within the slight range.  Most ranges 
of motion are in the normal, or greater than normal range, 
and at no time has his range of motion been noted to be 
moderately severe, severe, or extremely minimal.  Thus, under 
the old qualitative criteria for evaluating limitation of 
motion of the lumbar spine, the veteran's low back disability 
was slight, for which a 10 percent rating was warranted.  
38 C.F.R. § 4.71a, DC 5292 (2002).  Thus, the old schedular 
criteria of DC 5292 cannot serve as a basis for an increased 
rating in this particular case.  

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability again fails to satisfy the requirements for more 
than a 10 percent rating.  According to the new regulations, 
his ranges of motion fall at most within the requirements for 
a 10 percent rating:  forward flexion greater than 60 degrees 
but not greater than 85 degrees; or combined range of motion 
greater than 120 degrees but not greater than 235 degrees.  
38 C.F.R. § 4.71a, DC 5237 (2007).  Thus, the new schedular 
criteria of DC 5237 cannot serve as a basis for an increased 
rating either.

Similarly, when rated under the diagnostic code for 
lumbosacral strain, the veteran's low back disability again 
fails to satisfy the qualitative criteria for a rating higher 
than 10 percent under the old version, as well as under the 
new version.  38 C.F.R. § 4.71a, DC 5295 (2002); 38 C.F.R. 
§ 4.71a, DC 5237, General Rating Formula for Diseases and 
Injuries of the Spine (2007).  

Under the old schedular criteria of DC 5295, a higher rating 
of 20 percent was not warranted unless there was muscle spasm 
on extreme forward bending, and unilateral loss of lateral 
motion in the standing position.  38 C.F.R. § 4.71a, DC 5295 
(2002).  In this case, reports of VA examination dated in 
December 1999 and February 2006 demonstrate no evidence of 
tenderness or muscle spasm.  Thus, the veteran's low back 
disability does not satisfy the criteria for a higher rating 
of 20 percent under the old criteria of DC 5295.  Under the 
new schedular criteria, the veteran's range of motion does 
not meet the criteria for a higher rating of 20 percent, as 
discussed immediately above.

In evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome, would entitle the veteran to a 
higher rating, the evidence for consideration does not 
demonstrate any neurological abnormalities related to the low 
back disability.  In March 2003 testimony before the Board, 
the veteran stated that his back pain did not radiate, but 
rather was localized to one spot.  Additionally, on VA 
examinations in December 1999 and February 2006, the veteran 
denied experiencing symptoms of radiation into the lower 
extremities, numbness or weakness in the lower extremities, 
or bowel or bladder incontinence.  Additionally, at each of 
the examinations, no sensory abnormalities were found.  On 
examination in February 2006, the veteran had negative 
straight leg raising, bilaterally, and deep tendon reflexes 
were +4 at both the knees and ankles.  All major muscle 
groups of both lower extremities were grade 5.  Thus, the 
findings in the medical records do not support a conclusion 
that the veteran has radiculopathy, or that he has any other 
neurological symptoms amounting to moderate recurrent attacks 
of intervertebral disc syndrome, related to his 
service-connected low back injury.  The veteran is thus not 
entitled to an increased rating for his low back disability 
under the criteria of DC 5293, in effect before September 
2002.

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002 and 
September 26, 2003.  However, as noted above, the code 
relating to IDS was amended, effective September 23, 2002.  
After September 23, 2002, and prior to September 26, 2003, 
IDS could be rated either on the basis of the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 and 2004).  Under that code, a 20 percent rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least two weeks but less than 
four during the past 12 months.  Incapacitating episodes were 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  Here, while the veteran testified 
that he experienced back pain in approximately October 2001 
that required him to stay in bed for three days, there is no 
evidence that the veteran was prescribed bed rest by a 
physician for more than two weeks but less than four weeks 
during any one-year period of the rating period under 
consideration.  Accordingly, he is not entitled to an 
increased rating under this version of this diagnostic code.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

For purposes of evaluation under DC 5243, chronic orthopedic 
and neurological manifestations means orthopedic and 
neurological signs and symptoms resulting from IDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  38 C.F.R. 
§ 4.71a, DC 5243, Note 2.

In this case that there is no evidence of incapacitating 
episodes with bed rest prescribed by a physician as defined 
under DC 5293 or the General Rating Formula for Diseases and 
Injuries of the Spine (in effect from September 23, 2002 to 
September 26, 2003, and from September 26, 2003 through the 
present, respectively).  Therefore, it is necessary to 
determine whether the veteran may be entitled to a higher 
rating if chronic orthopedic and neurological manifestations 
are evaluated separately and combined with all other 
disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in December 1999, the veteran had 20 degrees 
extension, 85 degrees flexion, and 25 degrees lateral 
flexion, bilaterally.  He was unable to laterally rotate due 
to pain.  On examination in February 2006, the veteran had 25 
degrees extension, 90 degrees flexion, 30 degrees lateral 
bending, bilaterally, left lateral rotation of 50 degrees, 
and right lateral rotation of 50 degrees.  Taken together, 
those ranges of motion would warrant a rating of 10 percent 
under the general rating formula.  The requirements for a 
higher rating under the general rating formula, forward 
flexion greater than 30 degrees but not greater than 60 
degrees; or combined range of motion not greater than 120 
degrees, are not demonstrated.  38 C.F.R. § 4.71a, DC 5237 
(2007).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2007).

The Board has determined that the veteran is entitled to no 
more than a 10 percent rating under the rating criteria for 
limitation of thoracolumbar motion in effect prior to 
September 2002, and that the criteria for a rating greater 
than 10 percent for the spine disability are not met under 
any of the spinal rating criteria applicable.  Consideration 
has been given to the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  Although the veteran has complained of flare-ups, they 
occur only after certain activities and are not shown to be 
of such severity as to raise the level of disability to the 
level of a higher rating.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The question before the Board, then, is whether the 
veteran is entitled to a separate rating for his neurological 
manifestations.  As discussed above, however, the veteran has 
not complained of neurological manifestations, and no 
neurological manifestations related to his service-connected 
low back injury have been found.  Accordingly, the Board 
finds that the veteran is not entitled to a separate rating 
for neurological manifestations.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since August 1, 1999, 
when service connection became effective, the orthopedic 
manifestations of the veteran's low back disability warrant 
no more than a 10 percent rating.  The Board additionally 
finds that the veteran is not, and has not been entitled to a 
separate rating for any neurological component of his low 
back disability, as there is no objective evidence that any 
neurological manifestations are related to his service-
connected low back disability.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Elbows

The veteran's right and left elbow disabilities have each 
been rated as 10 percent disabling.  The right elbow has been 
rated under DC 5024, which contemplates tenosynovitis.  
38 C.F.R. § 4.71a, DC 5024 (2007).  Tenosynovitis is rated 
based upon limitation of motion of the affected joint.  
Accordingly, DC 5206, which contemplates limitation of 
flexion of the forearm, is applicable.  38 C.F.R. § 4.71a, DC 
5206 (2007).  The left elbow has been rated under DC 5212, 
which pertains to impairment of the radius.  38 C.F.R. 
§ 4.71a, DC 5212 (2007).  Other applicable diagnostic codes 
include DC 5207, which contemplates limitation of extension 
of the forearm; and DC 5213, which contemplates impairment of 
supination and pronation.  38 C.F.R. § 4.71a, DCs 5207, 5212, 
5213 (2007).

In considering the applicability of other diagnostic codes, 
DC 5205 (ankylosis of the elbow), DC 5208, which contemplates 
flexion of the forearm limited to 100 degrees and extension 
limited to 45 degrees; 5209 (other impairment of the elbow, 
flail joint fracture), 5210 (nonunion of the radius and ulna, 
with flail joint), and 5211 (impairment of the ulna) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of those conditions.  
Similarly, DCs 5003 and 5010, which contemplate degenerative 
and traumatic arthritis, are not applicable, as X-ray 
examination of the elbows as recently as February 2006 showed 
no arthritic changes.

The regulatory criteria set forth in 38 C.F.R. § 4.71a, DCs 
5205 through 5213 provide different ratings for the minor arm 
and the major arm.  The veteran has indicated (in various 
treatment records) that he is right-handed; therefore, in 
evaluating the veteran's entitlement to an increased rating 
for the right elbow, the Board will apply the ratings and 
criteria for the major arm under the relevant diagnostic 
codes.  In evaluating the veteran's entitlement to an 
increased rating for the left elbow, the Board will apply the 
ratings and criteria for the minor arm under the relevant 
diagnostic codes.  38 C.F.R. § 4.69 (2007).

Limitation of flexion of the forearm is rated 0 percent when 
limited to 110 degrees; 10 percent when limited to 100 
degrees; 20 percent when limited to 90 degrees (major or 
minor) or 70 degrees (minor); 30 percent when limited to 70 
degrees (major) or 55 degrees (minor); 40 percent when 
limited to 55 degrees (major) or 45 degrees (minor); and 50 
percent when limited to 45 degrees (minor).  38 C.F.R. 
§ 4.71, DC 5206 (2007).  Limitation of extension of the 
forearm is rated 10 percent when limited to 45 degrees or 60 
degrees; 20 percent when limited to 75 degrees (major or 
minor) and 90 degrees (major), 30 percent when limited to 90 
degrees (major) or 100 degrees (minor); 40 percent when 
limited to 100 degrees (major) or 110 degrees (minor); or 50 
percent when limited to 110 degrees (major).  38 C.F.R. 
§ 4.71, DC 5207 (2007).

Evidence for consideration in this case includes reports of 
VA examinations of the elbows conducted in December 1999 and 
February 2006.  At the March 2003 hearing before the Board, 
the veteran testified that he had not received any post-
service treatment for his elbow disabilities.  Similarly, on 
VA examination in February 2006, the veteran stated that he 
had not had any post-service treatment for his elbows.


1.  Right Elbow

The veteran underwent VA examination of his right elbow in 
December 1999 and February 2006.  In December 1999, the 
veteran complained of a painful right elbow.  Physical 
examination of the right elbow revealed moderate tenderness 
over the lateral epicondyle.  Range of motion testing 
revealed -5 degrees extension and 130 degrees flexion.  X-ray 
examination of the right elbow was normal.  On examination in 
February 2006, the veteran complained of a painful right 
elbow when lifting more than 40 pounds.  He otherwise 
described experiencing flare-ups of pain every one to two 
months.  He stated that his pain was relieved by over-the-
counter medication, and that his flare-ups generally resolved 
after one week.  He occasionally used ice packs for relief of 
pain.  He denied experiencing any redness or swelling of the 
elbow.  Examination of the right elbow revealed a range of 
motion from 0 to 130 degrees.  There was 90 degrees of 
pronation, and 90 degrees of supination.  There was no 
tenderness, swelling, or redness noted.  There was 
additionally no increased loss of motion after repetitive use 
due to pain, fatigue, weakness, lack of endurance, or 
incoordination.  

Normal extension and flexion of the elbow is from 0 to 145 
degrees.  38 C.F.R. § 4.71, Plate I.  On each occasion on 
which his range of motion was tested, the flexion of the 
veteran's right elbow was at most limited to 130 degrees.  
Limitation of flexion to 130 degrees does not warrant a 
rating higher than 10 percent under DC 5206.  The flexion of 
the veteran's right elbow would have to be limited to 90 
degrees in order to warrant a rating higher than 10 percent 
under DC 5306.  Similarly, the veteran is not entitled to a 
rating in excess of 10 percent under the diagnostic criteria 
pertaining to limitation of extension.  On examination in 
December 1999, the veteran had extension of the right elbow 
limited by 5 degrees.  In February 2006, the veteran had 
extension to 0 degrees, or full extension.  Limitation of 
extension to 5 degrees or better does not warrant a 
compensable rating.  Thus, the veteran is not entitled to a 
higher rating for his right elbow disability under either DC 
5206 or DC 5207.  

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use, the veteran has consistently been 
shown to have no change in range of motion of his right elbow 
with repetitive movement, nor increased pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
There is no credible evidence that any pain on use or during 
flare-ups, abnormal movement, fatigability, incoordination, 
or any other such factors results in the right elbow being 
limited in motion to the extent required for a 20 percent 
rating.  38 C.F.R. §§ 4.40, 4.45; De Luca v. Brown, 8 Vet. 
App. 202 (1995).

With regard to the remaining applicable diagnostic codes, the 
Board finds that in this case there is no evidence of 
impairment of the radius (DC 5212), or of impairment of 
supination and pronation (DC 5213).  38 C.F.R. § 4.71a, DCs 
5212, 5213 (2007).  There is no X-ray evidence of acute 
fracture, bone destruction or fusion, or soft tissue 
abnormalities of the elbow joint or of the forearm.  On VA 
examination in December 1999, the pronation and supination of 
the veteran's right elbow was not tested.  However, on VA 
examination in February 2006, he was found to have 90 degrees 
of pronation and 90 degrees of supination.  As the evidence 
of record shows no X-ray evidence of impairment of the 
radius, and shows only pronation and supination of the right 
elbow in the normal range, the veteran is not entitled to a 
rating higher than 10 percent under either DC 5212 or DC 
5213.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since August 1, 1999, 
when service connection became effective, the veteran's right 
elbow disability has warranted no more than a 10 percent 
rating.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

2.  Left Elbow

The veteran underwent VA examination of his left elbow in 
December 1999 and February 2006.  In December 1999, the 
veteran reported no complaints specifically related to the 
left elbow.  Physical examination of the elbow revealed 0 
degrees extension and 140 degrees flexion, and no other 
abnormalities.  X-ray examination of the left elbow was 
normal.  On examination in February 2006, the veteran 
complained of a painful left elbow when lifting more than 40 
pounds.  He otherwise described experiencing flare-ups of 
pain every one to two months.  He stated that his pain was 
relived by over-the-counter medication, and that his flare-
ups generally resolved after one week.  He occasionally used 
ice packs for relief of pain.  He denied experiencing any 
redness or swelling of the elbow.  Examination of the left 
elbow revealed a range of motion from 0 to 130 degrees.  
There was 90 degrees of pronation, and 90 degrees of 
supination.  There was no tenderness, swelling, or redness 
noted.  There was additionally no increased loss of motion 
after repetitive use due to pain, fatigue, weakness, lack of 
endurance, or incoordination.  

Normal extension and flexion of the elbow is from 0 to 145 
degrees.  38 C.F.R. § 4.71, Plate I.  On each occasion on 
which his range of motion was tested, the flexion of the 
veteran's left elbow was at most limited to 130 degrees.  
Limitation of flexion to 130 degrees does not warrant a 
rating higher than 10 percent under DC 5206.  The flexion of 
the veteran's left elbow would have to be limited to 90 
degrees in order to warrant a rating higher than 10 percent 
under DC 5306.  Similarly, the veteran is not entitled to a 
rating in excess of 10 percent under the diagnostic criteria 
pertaining to limitation of extension.  On examination in 
December 1999, and in February 2006, the veteran had 
extension to 0 degrees, or full extension.  Full extension to 
0 degrees or better does not warrant a compensable rating.  
Thus, the veteran is not entitled to a higher rating for his 
left elbow disability under either DC 5206 or DC 5207.  

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use, the veteran has consistently been 
shown to have no change in range of motion of his left elbow 
with repetitive movement, nor increased pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
There is no credible evidence that any pain on use or during 
flare-ups, abnormal movement, fatigability, incoordination, 
or any other such factors results in the left elbow being 
limited in motion to the extent required for a 20 percent 
rating.  38 C.F.R. §§ 4.40, 4.45; De Luca v. Brown, 8 Vet. 
App. 202 (1995).

Next, in evaluating whether the veteran is entitled to a 
rating higher than 10 percent under the diagnostic criteria 
pertaining to impairment of the radius, there is in this case 
no X-ray evidence demonstrating non-union in the upper half 
of the radius, as is required for a higher rating of 20 
percent.  38 C.F.R. § 4.71a, DC 5212.  X-ray examination in 
December 1999 and in February 2006 revealed no evidence of 
acute fracture, bone destruction or fusion, or soft tissue 
abnormalities of the elbow joint or of the forearm.

With regard to the remaining applicable diagnostic code, the 
Board finds that in this case there is no evidence of 
impairment of supination and pronation (DC 5213).  38 C.F.R. 
§ 4.71a, DC 5213 (2007).  On VA examination in December 1999, 
the pronation and supination of the veteran's left elbow was 
not tested.  However, on VA examination in February 2006, he 
was found to have 90 degrees of pronation and 90 degrees of 
supination.  As the evidence of record shows only pronation 
and supination of the left elbow in the normal range, the 
veteran is not entitled to a rating higher than 10 percent 
under either DC 5212 or DC 5213.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since August 1, 1999, 
when service connection became effective, the veteran's left 
elbow disability has warranted no more than a 10 percent 
rating.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C.  Knees

Separate ratings may be granted simultaneously under DC 5003 
and DC 5257 for arthritis and instability of the knee without 
such simultaneous ratings amounting to pyramiding.  However, 
a separate rating must be based on an additional compensable 
level of disability.  38 C.F.R. § 4.14 (2007); VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's right and left knee disabilities 
(chondromalacia) were rated 10 percent disabling under 
DC 5014, which pertains to osteomalacia, for the period from 
August 1, 1999, to February 8, 2006.  Since February 9, 2006, 
the right and left knee disabilities have been rated as 
noncompensably disabling under DC 5014.  

The Rating Schedule does not contain a specific diagnostic 
code for chondromalacia.  However, where an unlisted 
condition is encountered it is permissible to rate it under a 
closely related disease or injury, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2007).  In this case, the RO determined that the disability 
is most closely analogous to osteomalacia, which is rated 
based upon limitation of motion of affected parts, as 
arthritis.  38 C.F.R. § 4.71a, DC 5014.  Thus, while X-ray 
examination in December 1999 and February 2006 did not 
demonstrate arthritic changes, because osteomalacia is rated 
analogously to arthritis, the disabilities will be rated 
analogously to arthritis.  38 C.F.R. § 4.20 (2007).  
Additionally, because arthritis is rated based upon 
limitation of motion of affected parts, the diagnostic 
criteria pertaining to limitation of flexion and limitation 
of extension of the leg, are also applicable.  38 C.F.R. 
§ 4.71a, DCs 5003, 5260, 5261 (2007).  

In considering the applicability of other diagnostic codes, 
Diagnostic Codes 5256 (ankylosis of the knee), 5257 (other 
impairment of the knee), 5258 (dislocation of semilunar 
cartilage), 5259 (symptomatic removal of semilunar 
cartilage), 5262 (impairment of the tibia and fibula), and 
5263 (genu recurvatum) are not applicable in this instance, 
as the medical evidence does not show that the veteran has 
any of those conditions.  Specifically, on each VA 
examination, there was no objective evidence of dislocation 
or locking, and there was no objective evidence of ankylosis, 
subluxation, instability, or impairment of the tibia and 
fibula.  Additionally, the veteran has not undergone any 
surgical procedures on his knees.  Accordingly, those 
diagnostic codes cannot serve as a basis for an increased 
rating in this case.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

Diagnostic Code 5260 contemplates limitation of leg flexion.  
A zero percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Diagnostic Code 5261 contemplates limitation of 
extension of the leg.  A zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

Evidence for consideration in this case includes reports of 
VA examinations of the knees conducted in December 1999 and 
February 2006.  At the March 2003 hearing before the Board, 
the veteran testified that he had not received any post-
service treatment for his knee disabilities.  Similarly, on 
VA examination in February 2006, the veteran stated that he 
had not had any post-service treatment for his knees.

On VA examination in December 1999, the veteran complained of 
painful right and left knees.  Range of motion testing 
revealed forward flexion of the bilateral knees to 135 
degrees, and extension to 0 degrees.  On VA examination in 
February 2006, the veteran again complained of painful knees, 
with occasional swelling.  He stated that he was unable to 
operate a truck as a result of his knees.  Range of motion 
testing revealed flexion of the right knee to 135 degrees, 
and extension to 0 degrees, and flexion of the left knee to 
140 degrees, and extension to 0 degrees.  There was no 
increased loss of motion after repetitive use due to 
weakness, lack of endurance, pain, fatigue, or 
incoordination, on either examination.  Additionally, there 
was no patellofemoral crepitus or pain on either examination.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
examination, the veteran had extension to 0 degrees, and 
flexion limited to at most 135 degrees.  Based upon those 
ranges of motion, the veteran is not entitled to a 
compensable rating for either knee under either DC 5260 or 
5261.  However, because there is objective evidence of 
chondromalacia (rated analogously to osteomalacia, and, in 
turn, to arthritis), and each examination demonstrated 
painful motion, the Board finds that the veteran is entitled 
to a 10 percent rating for each knee, based upon 
noncompensable but objectively confirmed limitation of motion 
of each knee.  38 C.F.R. §§ 4.59; 4.71a, DC 5003.  Thus, 
while the RO determined that the veteran was not entitled to 
a 10 percent rating for each knee as of February 9, 2006, the 
date of the second VA examination, because satisfactory 
evidence of painful motion was demonstrated on that date, the 
Board finds that he has been entitled to separate 10 percent 
ratings under DC 5014 for each knee based upon chondromalacia 
with noncompensable limitation of motion since August 1, 
1999, when service connection became effective.

Having determined that the veteran has been entitled to 
separate 10 percent ratings for each knee since August 1, 
1999, the next question before the Board is whether he has 
been entitled to ratings higher than 10 percent since August 
1, 1999. 

As determined immediately above, the veteran is not, and has 
not been entitled to compensable ratings under the diagnostic 
criteria pertaining to limitation of motion.  Accordingly, he 
is not entitled to ratings in excess of 10 percent under 
either DC 5260 or 5261.

The Board has determined that the veteran is not entitled to 
a compensable rating under either DC 5260 or 5261.  Given 
that he did not meet the criteria for a compensable rating 
under either of these diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  VAOPGCPREC 9-2004 
held that separate ratings could be assigned when the 
criteria for a compensable rating under DCs 5260 and 5261 
were met.  In the present case, there is no basis for a 
compensable rating under either of DC 5260 or DC 5261.

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  The veteran contends that his knee 
disabilities flare up with prolonged walking or standing, and 
he states that he is unable to operate a truck as a result of 
his knees.  However, even if the veteran does experience 
occasional flare-ups of his knee disabilities, the Board 
finds it unlikely, and there is no evidence which suggests, 
that, on repetitive use, either knee would be restricted by 
pain or other factors to only 30 degrees flexion or 15 
degrees extension, as is required for a rating  in excess of 
10 percent.  On VA examination in February 2006, the examiner 
specifically found that there was no evidence of increased 
loss of motion after repetitive use due to weakness, lack of 
endurance, pain, fatigue, or incoordination.  Thus, even 
considering the effects of pain on use, there is no probative 
evidence that the left knee is limited in motion to 15 
degrees extension or 30 degrees flexion, and thus the 
requirements for increased ratings are not met on this basis.  
38 C.F.R. §§ 4.40, 4.45, 4.59; De Luca v. Brown, 8 Vet. App. 
202 (1995).

The veteran in this case has been awarded separate 10 percent 
ratings under DC 5014, which is rated analogously to 
degenerative arthritis.  38 C.F.R. § 4,71a, DC 5003.  The 
question, then, is whether the veteran is entitled to a 
higher rating under DC 5014, again rated analogously to 
degenerative arthritis.  Under DC 5003, a 20 percent 
evaluation is not warranted unless X-ray evidence shows 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  
The knee is considered a major joint.  In this case there are 
two or more major joints involved, both knees.  However, to 
award a 20 percent rating for involvement of two joints is 
not appropriate in this case because there is no evidence 
demonstrating occasional incapacitating exacerbations, in 
this case, of chondromalacia.  On VA examination in February 
2006, the veteran stated that he experienced flare-ups of the 
right knee twice a week, and flare-ups of the left knee 
approximately once every two weeks.  He stated that he 
treated his knee flare-ups with over-the-counter pain 
relievers, and that each flare-up generally resolved after 
two days.  Aside from being unable to operate a truck as a 
result of his knees, the veteran did not describe being 
unable to work, or to engage in other activities as a result 
of flare-ups of his knee disabilities.  As the evidence 
demonstrates that the veteran is able to treat his flare-ups 
with over-the-counter pain medication, the Board finds no 
evidence of occasional incapacitating episodes sufficient to 
warrant a rating of 20 percent for each knee under DC 5014.

Finally, the Board notes that the veteran has claimed that he 
is unable to operate a truck due to his knee disabilities.  
He has not claimed that he is unable to work at all as a 
result of his knees.  An extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2007).  The Board is required to consider 
whether to refer the veteran's claim to the Director of 
Compensation and Pension Service for such extraschedular 
consideration.  38 C.F.R. § 3.321(b).

In this case, the veteran's 10 percent schedular ratings 
contemplate loss of working time due to exacerbations of the 
disabilities.  38 C.F.R. § 4.1 (2007).  There is no evidence 
that his knee disabilities are in any way clinically unusual.  
Additionally, there also is no evidence of hospitalization 
for either knee disability in the recent past or marked 
interference with employment.  The Board is unable to 
identify any factor consistent with an exceptional or unusual 
disability picture.  Accordingly, the Board finds that 
referral for consideration of extraschedular ratings is not 
warranted.

The Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since August 1, 1999, 
when service connection became effective, the veteran's right 
and left knee disabilities have warranted separate 10 percent 
ratings, but no more than 10 percent.  The 10 percent ratings 
for each knee as restored as of February 9, 2006.  However, 
as the preponderance of the evidence is against the claims 
for increased ratings greater than 10 percent, those claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

D.  Gastrointestinal Disorder

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title Diseases of the Digestive System, 
do not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2007).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2007).

The veteran has been diagnosed with a duodenal ulcer, the 
disability contemplated by DC 7305.  The RO awarded a 10 
percent disability rating under DC 7305.  

Effective July 2, 2001, the rating criteria used to determine 
the severity of disabilities affecting the digestive system 
were revised.  However, there were no substantive changes to 
DC 7305.  Diagnostic Code 7305, under both the previous and 
revised versions, provides for a 10 percent rating where 
there are mild symptoms recurring once or twice per year.  A 
20 percent rating is warranted for a moderate ulcer disorder 
with recurring episodes of severe symptoms two or three times 
per year averaging ten days in duration, or with continuous 
moderate manifestations.  A 40 percent rating is warranted 
for a moderately severe ulcer condition with less than severe 
symptoms, but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year.  A maximum 60 percent rating is warranted for 
a severe ulcer condition with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  
38 C.F.R. § 4.114 DC 7305 (1999 and 2007).  

As the veteran has also been diagnosed with a hiatal hernia, 
the Board finds that the diagnostic code pertaining to that 
disability (DC 7346) is also applicable.  As the veteran has 
not been diagnosed with gastroesophageal reflux disease, or 
any other gastrointestinal disorder, no other diagnostic 
codes are applicable in this instance.  38 C.F.R. § 4.114, 
DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348.

Evidence for consideration in this case includes reports of 
VA examination conducted in December 1999 and November 2007.  
At the March 2003 hearing before the Board, the veteran 
testified that he had not received any post-service treatment 
for his gastrointestinal disorder.  Similarly, on VA 
examination in November 2007, the veteran stated that he had 
not had any post-service treatment for his gastrointestinal 
disorder.

On examination in December 1999, the veteran reported that he 
had been diagnosed with a duodenal ulcer during service but 
had never undergone surgery, and had received no treatment 
since that time.  He had no specific complaints related to 
his gastrointestinal disorder at the time of the examination.  
Physical examination revealed mild tenderness in the 
epigastric  region.  The liver and spleen were not palpable.  
His weight at the time of the examination was 125 pounds.  He 
stated that his weight had not changed in the last year.

At his March 2003 hearing before the Board, the veteran 
described his gastrointestinal problems as non-
incapacitating.  He stated that he treated his symptoms with 
over-the-counter medications, adding that one box of such 
medication generally lasted him three to four months.  He was 
additionally generally able to control his symptoms by eating 
a bland diet.

In February 2006, the veteran underwent VA examination of the 
joints.  He was not examined for his gastrointestinal 
disorder at that time.  His weight at the time of that 
examination was 129 pounds.  

The veteran underwent a VA gastrointestinal examination in 
November 2007.  At the time of the examination, the veteran 
reported that he continued to self-treat his symptoms with 
over-the-counter medications and a bland diet.  He described 
his symptoms as intermittent in nature, and noted that the 
over-the-counter medications he had been using had lost their 
effectiveness over the years.  Two to three times per year he 
experienced incapacitating symptoms, generally lasting for 
three days.  He described experiencing episodes of abdominal 
colic, nausea, vomiting, and abdominal distension of moderate 
severity on a less frequently than monthly basis, stating 
that such episodes generally lasted for three or more days.  
He experienced gnawing or burning epigastric pain less often 
than monthly, usually after eating.  Such episodes lasted for 
one to two hours, and were relieved by antacids.  He reported 
experiencing episodes of melena, stating that he had 
experienced melena as recently as May 2007.  He stated that 
he kept several bottles of Mylanta in the house, because if 
he did not take care of the melena right away he would end up 
in the hospital.  Such episodes lasted for two to three days, 
and were often worsened as a result of his lactose 
intolerance.  He stated that he vomited on a less than weekly 
basis, but that he had diarrhea four to seven times per week.

At the time of the examination, the veteran weighed 133 
pounds.  Physical examination revealed abdominal tenderness 
but no signs of significant weight loss, or malnutrition.  
Upper gastrointestinal examination revealed a sliding hiatal 
hernia without radiographic evidence of gastroesophageal 
reflux or evidence of chronic peptic esophagitis.  The 
stomach was normal.  There was no evidence of gastric ulcer 
disease.  The duodenal bulb was deformed, consistent with 
previous peptic ulcer disease.  An active ulcer was not 
identified.  The diagnosis was moderate to severe peptic 
ulcer disease with mild microcytic anemia.

In order for a rating in excess of 10 percent to be assigned, 
the evidence must demonstrate recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or continuous moderate manifestations or more 
severe symptomatology.  38 C.F.R. § 4.114, DC 7305.  The 
evidence in this case reflects that the veteran may vomit 
once or twice per week, or even on a more frequent basis, or 
that he may have diarrhea several times per week, and that 
his symptoms are generally relieved by over-the-counter 
medications.  There is no evidence, however, demonstrating 
severe symptoms averaging 10 days in duration even once per 
year or that his vomiting or diarrhea represents continuous 
moderate manifestations.  Additionally, the veteran described 
his other symptoms, including burning pain and abdominal 
colic, as occurring on a less than monthly basis, and 
generally lasting approximately three or more days.  
Accordingly, the Board finds that the evidence does not 
support a rating in excess of 10 percent. 

In addressing the last applicable diagnostic code, DC 7346, 
which pertains to hiatal hernias, the Board again finds that 
the veteran is not entitled to a rating in excess of 10 
percent.  As noted above, effective July 2, 2001, the rating 
criteria used to determine the severity of disabilities 
affecting the digestive system were revised.  However, there 
were no substantive changes to DC 7346.  Diagnostic Code 
7346, under both the previous and revised versions, provided 
for a 10 percent disability rating where the disability was 
manifested by two or more of the symptoms for the 30 percent 
rating of less severity.  A 30 percent rating is warranted 
where the disability is manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
maximum 60 percent rating is warranted where there are 
symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  In 
this case, the results of the December 1999 and November 2007 
VA examinations show that the veteran experiences 
intermittent symptoms, including abdominal pain, occasional 
nausea and vomiting, diarrhea, and associated indigestion.  
There is additionally evidence of mild microcytic anemia.  
However, there is no medical evidence of dysphagia, 
substernal or arm or shoulder pain, material weight loss, or 
hematemesis or melena with moderate anemia, as is required 
for a higher rating of 30 percent, nor has the veteran 
claimed to experience such symptoms, with the exception of 
claims of occasional melena.  None of the medical evidence 
indicates that his disability is productive of symptoms 
approaching considerable impairment of the veteran's health.  
Accordingly, the Board finds that he is not entitled to a 
rating in excess of 10 percent under this diagnostic code.  
38 C.F.R. § 4.114, DC 7346.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since August 1, 1999, 
when service connection became effective, the veteran's 
gastrointestinal disability has warranted no more than a 10 
percent rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

E.  Skin Disorder

Where the veteran's diagnosed condition does not match any of 
the diagnostic codes contained in the rating schedule, it is 
permissible to rate the condition under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2006).  One 
diagnostic code may be more appropriate than another based 
upon factors such as an individual's relevant medical 
history, the diagnosis, and demonstrated symptomatology. 

In this case, the veteran has been diagnosed with tinea 
versicolor.  The RO rated this condition, by analogy, under 
DC 7806, which contemplates disability due to dermatitis or 
eczema.  38 C.F.R. § 4.118, DC 7806.  Given the nature of the 
veteran's disability, the Board finds that the rating 
criteria applied by the RO are appropriate.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 
(2005).  The Board can identify no more appropriate 
diagnostic code and the veteran has not identified one.  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Accordingly, 
the Board will proceed with an analysis of the veteran's 
disability under that diagnostic code.

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002.  
See 67 Fed. Reg. 49,590-96 (July 31, 2002); Corrections, 67 
Fed. Reg. 58,448 (September 16, 2002).  The Board will 
proceed with consideration of this appeal, applying the 
version of the criteria which is more favorable to the 
veteran, subject to the effective date limitations set forth 
at VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 
(2000).  Bernard v. Brown, 4 Vet. App. 384 (1993).

Under DC 7806, as in effect prior to effective August 30, 
2002, a 10 percent rating was warranted for a skin disorder 
with exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for a skin disorder with constant exudation or constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was warranted for a skin disorder with systemic or 
nervous manifestations and ulceration, extensive exfoliation, 
or extensive crusting, or for a skin disorder that is 
exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 (1999).

Under the revised provisions of DC 7806, as in effect from 
August 30, 2002, a 10 percent rating will be assigned where 
at least 5 percent, but less than 20 percent of the entire 
body or at least 5 percent, but less than 20 percent of 
exposed areas are affected or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is for 
application where 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or; where 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent rating is warranted where more 
than 40 percent of the entire body or more than 40 percent of 
the exposed areas are affected; or where there is constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2007).

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a compensable 
rating have not been met, under either the old criteria or 
the criteria as amended.  

Evidence for consideration in this case includes reports of 
VA examinations conducted in December 1999 and November 2007.  
At the March 2003 hearing before the Board, the veteran 
testified that he had not received any post-service treatment 
for his skin disorder.  Similarly, on VA examination in 
November 2007, the veteran stated that he had not had any 
post-service treatment for his skin disorder.

On VA examination in December 1999, the veteran did not 
report any current complaints specifically related to his 
skin disorder.  He stated that he had been treated for a rash 
on his right thigh during service.  Physical examination of 
the skin revealed normal skin.  There was no rash or other 
disorder present.  

In his March 2003 hearing before the Board, the veteran 
reported a rash that seemed to "hibernate" during the 
winter, but which spread from the back of his hairline down 
his neck, back, and over the neck onto the chest and down to 
his nipple region, and then in his groin, during the summer.  
He described the rash as very itchy, and stated that it was 
generally relieved by over-the-counter creams after about 30 
days.  Scratching caused his skin to flake.

On examination in November 2007, the veteran complained of a 
rash that itched during the summer, but which was dormant 
during the winter.  He stated that the rash, when present, 
did not prevent him from sleeping.  He reported that he was 
not currently receiving any professional treatment for his 
condition.  He stated that he self-treated with over-the-
counter topical creams until the rash resolved.  He estimated 
that in the past 12 months he had used such ointment for 
greater than 6 weeks.  The cream was neither a corticosteroid 
nor immunosuppressive agent.  Physical examination revealed 
faint tinea versicolor lesions across the bilateral upper 
anterior chest, upper thoracic spine, and paraspinals.  There 
was no exfoliation evident.  The rash affected less than 5 
percent of exposed areas, and less than 5 percent of the 
total body.  The diagnosis was tinea versicolor.  

In this case, there is no objective or reliable evidence that 
the veteran's service-connected disability involves 
exfoliation, exudation, or constant itching involving an 
exposed surface or extensive area so as to warrant a 
compensable rating under 38 C.F.R. § 4.118, DC 7806 (1999).  
The veteran himself has described his skin disorder as 
intermittent in nature, and primarily manifest only during 
the summer months.  The clinical findings showed evidence of 
faint tinea versicolor lesions across the bilateral upper 
anterior chest, upper thoracic spine, and paraspinals.  
Additionally, as the evidence does not show that the tinea 
versicolor involves 5 percent or more of the entire body, or 
of the exposed areas affected, or requires intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs, entitlement to a compensable rating 
under the revised criteria are also not met.  38 C.F.R. § 
4.118, DC 7806 (2007).  

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since August 1, 1999, 
when service connection became effective, the veteran's skin 
disorder has not warranted a compensable rating.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




Duties to Notify and Assist

The veteran's claim for increased initial ratings for his low 
back, right and left elbow, right and left knee, 
gastrointestinal, and skin disabilities arise from his 
disagreement with the initial evaluations assigned following 
the grants of service connection.  Once service connection is 
granted, the claim is substantiated.  Additional notice is 
not required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the 
Board finds that VA satisfied its duties to notify the 
veteran in this case.

As to VA's duty to assist, VA afforded the veteran VA 
examinations in December 1999 and February 2006.  The veteran 
has not reported receiving any VA or private treatment for 
his low back, knee, elbow, gastrointestinal, or skin 
disabilities.  Accordingly, no clinical records dated after 
separation from service have been associated with the claims 
file.  In addition, the veteran testified before the Board in 
March 2003.  Based upon the above, the Board finds that VA 
has satisfied its duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).




ORDER

An initial rating higher than 10 percent for a low back 
disability is denied. 

An initial rating higher than 10 percent for a right elbow 
disability is denied.

An initial rating higher than 10 percent for a left elbow 
disability is denied.

An initial rating higher than 10 percent for a 
gastrointestinal disability is denied.

A 10 percent rating for a right knee disability is restored 
as of February 9, 2006.  However, an initial rating higher 
than 10 percent for a right knee disability is denied.

A 10 percent rating for a left knee disability is restored as 
of February 9, 2006.  However, an initial rating higher than 
10 percent for a left knee disability is denied.

An initial compensable rating for a skin disorder is denied.


REMAND

Additional development is necessary prior to further 
disposition of the claims of entitlement to service 
connection for left ankle, right and left wrist, right 
collarbone, left eye, and headache disabilities.

First, with regard to the veteran's claims of entitlement to 
service connection for left ankle, bilateral wrist, right 
collarbone, and left eye injuries, the Board remanded the 
claims in June 2004 and October 2005 for the purpose of 
obtaining etiological opinions regarding those disabilities, 
and specifically, an opinion as to whether those disabilities 
are related to the parachute accident in which the veteran 
landed in a tree.  However, no examination was conducted 
following the June 2004 remand, and the February 2006 report 
of examination did not include etiological opinions.  The 
examiner did address whether the veteran's right collar bone 
disability was related to right shoulder strains sustained in 
1983 and 1992, but did not address whether his right collar 
bone disability was related to the parachuting accident.  The 
examiner's failure to address whether the veteran's left 
ankle, bilateral wrist, right collarbone, and eye 
disabilities were related to his service, and specifically to 
the parachuting accident in which he landed in a tree, 
rendered the February 2006 report of examination inadequate 
for rating purposes.  Stegall v. West, 11 Vet. App. 268 
(1998).  As it remains unclear to the Board whether the 
veteran's left ankle, bilateral wrist, right collarbone, and 
eye injuries are related to his active service, the Board 
finds that a remand for an additional opinion is necessary.  
38 C.F.R. § 3.159(c)(2) (2007).

The Board also finds that an additional examination of the 
left eye is necessary.  The veteran contends that at the time 
of the parachuting accident in which he landed in a tree, he 
sustained an injury to his left eye.  The veteran underwent 
VA examination of his eyes in July 2001.  The examiner, 
however, addressed only a congenital defect in the right eye.  
No opinion regarding the left eye was offered.  As it remains 
unclear to the Board whether the veteran has a current 
disability of the left eye related to the injury sustained in 
service, the Board finds that an additional examination and 
opinion are necessary in order to fairly decide the merits of 
his claim.

Finally, with regard to the veteran's claim of entitlement to 
service connection for headaches, the veteran contends that 
he first developed a chronic headache disorder while serving 
in the Persian Gulf.  Service medical records dated in 
November 1998 show that the veteran reported experiencing 
chronic daily headaches located above his right eyebrow that 
were alleviated with Advil.  He estimated that the headaches 
occurred two to three times per week.  They were not 
associated with photophobia or visual problems.  The 
assessment was headaches of either tension or migraine 
origin.  In statements submitted in support of his claim for 
service connection, the veteran related his headaches to his 
service-connected tinnitus.  In June 2004, the Board remanded 
the claim for the purpose of obtaining an examination and 
etiological opinion regarding the veteran's headaches.  
However, the veteran's headaches were not addressed in any of 
the examinations the veteran underwent.  The failure to 
address the etiology of the veteran's headache disorder 
renders the record inadequate for rating purposes.  Stegall 
v. West, 11 Vet. App. 268 (1998).  As it remains unclear to 
the Board whether the veteran's headaches are related to his 
active service, the Board finds that a remand for an 
additional opinion is necessary. 38 C.F.R. § 3.159(c)(2) 
(2007).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
ophthalmological examination for the 
purpose of ascertaining the nature and 
etiology of any disorders which may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The claims file must be 
made available to, and reviewed by the 
examiner, and the examiner must state 
that the claims file was reviewed in the 
report provided.  A complete rationale 
for all conclusions and opinions must be 
provided.  The examiner should provide 
opinions as to whether any currently 
diagnosed disorders are in any way 
causally or etiologically related to the 
symptomatology shown in the service 
medical records, and specifically, 
whether it is as likely as not (50 
percent probability or greater) that the 
veteran has a current left eye disability 
that is the result of an injury sustained 
in a parachuting accident.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was 
inadequate where the examiner did not 
comment on the veteran's report of in-
service injury but relied on the service 
medical records to provide a negative 
opinion). 

2.  Schedule the veteran for a Gulf War 
examination with regard to his claims for 
service connection for pain and swelling 
of the joints (left ankle, right and left 
wrists, and right collarbone), and 
headaches.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examiner must state 
that the claims file was reviewed in the 
report provided.  A complete rationale 
for all conclusions and opinions must be 
provided.  Current VA Gulf War 
Examination Guidelines must be followed.  
All indicated tests should be performed, 
and all findings reported in detail.  The 
examiner should provide opinions as to 
the following:

a.  State whether or not the veteran 
has diffuse pain and swelling of the 
joints due to an undiagnosed 
illness, or whether those symptoms 
can be attributed to any known 
medical causation.  If any claimed 
disorder is determined to be 
attributable to a known clinical 
diagnosis, the examiner must state 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the condition was 
incurred during military service.  
In this regard, the examiner should 
specifically consider the veteran's 
history of completing numerous 
parachute jumps in service, and, in 
particular, the veteran's report of 
sustaining injuries to his wrists, 
left ankle, and right collarbone in 
a parachuting accident in which he 
landed in a tree.  In determining 
whether the veteran's current 
disabilities are related to his in-
service injuries, the examiner 
should specifically consider the in-
service records of treatment 
pertaining to the wrists, ankle, and 
right shoulder.  

b.  State whether or not the veteran 
has headaches due to an undiagnosed 
illness, or whether his headaches 
can be attributed to any known 
medical causation.  If any claimed 
disorder is determined to be 
attributable to a known clinical 
diagnosis, the examiner must state 
whether it is at least as likely as 
not (50 percent or greater 
probability)that the condition was 
incurred during military service.  
The examiner should specifically 
consider the veteran's testimony 
regarding having experienced 
headaches as a result of exposure to 
environmental toxins while stationed 
in the Persian Gulf, and his 
statements associating his headaches 
with his service-connected tinnitus.  

Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination was inadequate where 
the examiner did not comment on the 
veteran's report of in-service injury but 
relied on the service medical records to 
provide a negative opinion). 

3.  Then, readjudicate the veteran's 
claims of entitlement to service 
connection for left ankle, right and 
left wrist, right collarbone, left eye, 
and headache disabilities.  If the 
decisions remain adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response, then return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


